Citation Nr: 1412032	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. All, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1966 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his November 2007 claim, the Veteran sought service connection for "neuropathy in feet and arthritis and spurs on heel."  By the April 2008 rating decision and a March 2009 statement of the case (SOC), the RO denied the above-stated claims.  In March 2009, the Veteran perfected his appeal as to these issues.  In March 2011, the Board remanded for VA examinations and opinions.  By a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral foot neuropathy as secondary to the Veteran's service-connected diabetes.  That same month, the AMC denied service connection for a foot disability, to include arthritis and heel spurs.  In September 2013, the Board remanded for another VA examination and opinion to clarify whether the Veteran had a foot disability other than neuropathy, that was traceable to his service or was caused or aggravated by his service-connected diabetes, to include any associated treatment.  In January 2014, the AMC issued a supplemental statement of the case (SSOC), wherein it denied service connection on direct and secondary bases.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because of the grant of service connection for neuropathy of the feet, references to foot disability in the decision below should be taken to mean any disability of the feet other than neuropathy.



FINDINGS OF FACT

1.  A foot disability, including plantar fasciitis, did not have its onset during military service and is not otherwise related to service.

2.  A foot disability, including plantar fasciitis, is not proximately due to, the result of, or aggravated by the Veteran's service-connected diabetes, to include any treatment therefor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a foot disability other than neuropathy, to include as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in January 2008 and March 2008, which fully addressed all notice elements.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Additionally, the Veteran was provided VA examinations in April 2011 and November 2013 for the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations adequate for the purpose of adjudicating the Veteran's appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be granted on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent and credible evidence of a current disability; (2) a service-connected disability; and (3) competent and credible evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 1 Vet. App. 509, 512 (1998).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, the Veteran has the responsibility to present and support his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for a foot disability, to include as secondary to his service-connected diabetes.

A service treatment record dated in November 1966 reflects that the Veteran sought treatment after a radio was dropped on his right foot.  The Veteran's foot was swollen and he reported pain on pressure.  X-rays taken of the foot were negative.  The record does not reflect a diagnosis, but shows the Veteran was treated with analgesics and given a walking restriction for two days.  A September 1967 treatment record reflects that the Veteran was examined for swelling of his right foot.  The record noted his previous injury.  The Veteran was diagnosed with cellulitis and admitted.  His treatment included bed rest, elevation of the foot, hot soaks, and medication.  The Veteran was discharged after three days, when his swelling had reduced.  In September 1972, the Veteran underwent a physical examination.  The report of medical history (RMH) completed by the Veteran in conjunction with the examination denied any "foot trouble," and the report of medical examination (RME) indicated the Veteran's feet were clinically normal.  In July 1975, the Veteran underwent his separation examination.  On his RMH, the Veteran marked "foot trouble," but the RME indicated the Veteran's feet were normal.

Post-service medical evidence consists of VA treatment records.  A June 2002 treatment record reflects that the Veteran underwent a general medical evaluation and was given diagnoses of non-insulin-dependent diabetes mellitus (NIDDM), cough, hypertension (HTN), dyslipidemia, septal deviation, carotid bruits.  A recent "Golf accident" was referenced.  No foot condition was mentioned or diagnosed.  A June 2004 foot clinic record reflects the Veteran denied "pain in feet or legs."  A June 2005 treatment record reflects a diagnosis of plantar fasciitis, with instruction to "ice for 15 min intervals - and stretching advised."  A September 2005 podiatry treatment record reflects complaint of left heel pain when walking.  The orthopedics evaluation section noted "Heel Pain, Other: pain palpa pplantar calc tubercle," which appears to suggest plantar fasciitis.  See November 2013 VA examination report.  Treatment included stretching exercises, ice to heel, and heel cups.  A March 2006 treatment record reflects the Veteran's plantar fasciitis was stable.  The Veteran's plantar fasciitis thereafter appeared intermittently as an active problem listed on various treatment records.

In April 2011, the Veteran underwent a VA examination of his feet.  At the examination, the Veteran reported having been injured in service when a radio fell on his right foot.  He was examined and treated, but told that it was only bruised.  The Veteran reported that he was not currently experiencing any pain in his feet.  He stated that he was unaware of his diagnosis of plantar fasciitis, but recalled having been treated for heel pain in 2005.  He stated the condition "cleared up pretty well."  The Veteran reported that his feet currently swell when standing, walking, and at rest.  Other symptoms, such as pain, heat, redness, stiffness, fatigability, and lack of endurance, were not identified.  He reported being unable to stand for more than 30 minutes or walk more than one-quarter mile.

Examination of the Veteran's feet revealed objective evidence of swelling.  X-rays taken in conjunction with the examination revealed no fracture-dislocation or degenerative changes, or bone erosion or destruction, in either foot.  The impression was "normal examination."  See also VA Medical Center letter dated in April 2011 ("X-rays of the feet were normal.").

The examiner opined that the Veteran did not have a foot disability that was caused by or a result of his military service.  The Board, however, found the opinion to be inadequate because the examiner "seemed to indicate that there was no relationship to military service because there was no current disability."  The examiner also failed to specifically opine as to whether the Veteran's plantar fasciitis was etiologically related to his service-connected diabetes.  The Board, however, finds that the probative value of the medical information obtained during and in conjunction with the physical examination of the Veteran is not materially diminished despite the inadequacies of the opinion.

In November 2013, following the Board's second remand, the Veteran was afforded another VA examination to address the aforementioned inadequacies.  At the examination, the Veteran again described his in-service injury with the radio, but additionally reported having stepped on a punji stick with his left foot, for which he received sutures.  Although he did not remember his diagnosis of plantar fasciitis, he stated that his "feet have been painful for 5-6 years . . . it's been a while."  The Veteran described the pain as located diffusely over the entire foot bilaterally.  He stated that he currently has foot pain "once in a while," and has noticed some intermittent foot swelling with prolonged standing and walking.  The Veteran indicated that he had not been seen by a foot doctor recently.  The examiner noted the Veteran's 2005 diagnosis of plantar fasciitis.  Examination of the Veteran revealed no other foot disability, including arthritis or heel spurs.

Entitlement to service connection on a direct basis requires competent and credible evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the current disability and service.  Based on the evidence of record, the Board finds that the Veteran has met the first requirement with his diagnosis of plantar fasciitis; however, the second and third requirements are not met.

With regard to the second requirement, the Veteran's service treatment records (STRs) show that he sustained an injury to his right foot in November 1966 when it was struck by a radio.  He received treatment and was released.  In September 1967, the Veteran sought treatment for swelling of his right foot.  He was diagnosed with cellulitis and released after three days, when his swelling had reduced.  STRs indicate the Veteran's foot problems resolved without further complaint or treatment, and at separation, although the Veteran marked "foot trouble," his feet were evaluated as clinically normal and no chronic foot disability was noted.  Following service, the first indication of a foot problem was in June 2005, when the Veteran received a diagnosis of plantar fasciitis.  Indeed, the Veteran himself stated that his foot pain did not start until 2005, some 30 years after service.  This lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As for the requirement of a nexus, the November 2013 examiner opined that the Veteran's plantar fasciitis was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner stated that his opinion was based on a careful review of the Veteran's statements, service and medical histories, and results of the physical examination.  The examiner noted that the "onset of the Veteran's plantar fasciitis in 2005 appears well established."  Although the Veteran "did not appear to have a firm memory of the time of onset[, h]e suggested about five or six years[,] but then amended that statement with the advice that it had 'been there for a while.'"  In the examiner's view, this "would appear to correlate reasonably well with an onset in 2005[,] as suggested by the medical records."  Consequently, an "onset in service . . . appears highly doubtful."

The examiner also stated that a review of the medical literature did not support the assertion that trauma, such as a direct blow from a falling radio or a penetrating injury, could have caused the Veteran's plantar fasciitis.

Entitlement to service connection on a secondary basis requires competent and credible evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the two.  Based on the evidence of record, the Board finds that the Veteran has met the first and second requirements with his diagnoses of plantar fasciitis and diabetes; however, the third requirement is not met.

With regard to whether there is a possible causal or aggravating relationship (nexus) between the Veteran's DMII and his plantar fasciitis, the November 2013 VA examiner stated that a literature review did not support such a connection.  Specifically, the research showed that "risk factors for the development of plantar fasciitis include obesity, prolong standing or jumping, flat feet, reduced ankle dorsiflexion, and heel spurs."  Diabetes was not listed as an etiological risk factor.  And while there "appears to be a correlation between diabetes and thickness of the plantar fascia[,] . . . a specific relationship to fasciitis was not supported.

With regard to whether there is a possible causal or aggravating relationship between the Veteran's diabetes treatment (e.g., medication) and plantar fasciitis, the examiner again stated that a literature review did not support such a conclusion.  He stated that no causal or aggravating relationship was found.

The Board finds the November 2013 medical opinion persuasive, as it is based on accurate facts and is supported by an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded not weight); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

The Board acknowledges the Veteran's belief that his service-connected diabetes has contributed to his plantar fasciitis.  See, e.g., February 2014 informal hearing presentation (IHP).  The Veteran is competent to testify about his symptoms or facts or events that are within the realm of his personal knowledge; however, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds the question of whether the Veteran's plantar fasciitis was incurred during service, or caused or aggravated by his service-connected diabetes or its treatment, to be complex in nature.  Diseases such as plantar fasciitis or diabetes fall outside the realm of common knowledge of a lay person and are diagnosed and treated by professionals with specialized medical knowledge.  There is no evidence that the Veteran has the requisite medical knowledge to administer diagnostic tests, interpret test results, or attribute his plantar fasciitis to an injury in service or to his diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to describe his physical symptoms, he has offered only conclusory statements and is not competent to opine on the complex medical questions.

In weighing the evidence, the Board also considered two Internet articles pertaining to plantar fasciitis and diabetes, which were cited by the Veteran's representative in support of the Veteran's claim.  See February 2014 IHP.  While the submitted articles are relevant to the Veteran's disabilities generally, the Board finds that they are not probative evidence upon which service connection may be granted.  He has not alleged that he participated in any research study discussed in the articles.  Further, as noted above, a specialist specifically examined the Veteran, reviewed his medical history, and concluded that his plantar fasciitis was not incurred in service or caused or aggravated by his service-connected diabetes or its treatment.

Therefore, after a review of the entirety of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a foot disability on both direct and secondary bases.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for any foot disability other than neuropathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


